               Case 1:19-cv-09030-RA Document 50 Filed 12/28/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 AVRUHUM GLUCK,                                                    DATE FILED:

                              Plaintiff,
                                                                      19-CV-9030 (RA)
                         v.
                                                                           ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On December 7, 2020, this Court ordered the parties to file a joint update on the status of their

arbitration no later than December 14, 2020. Dkt. 49. To date, the parties have not submitted a status

update. No later than January 8, 2021, the parties shall do so. If the parties fail to comply with the

Court’s order, the Court will dismiss this action for failure to prosecute under Federal Rule of

Civil Procedure 41(b).

SO ORDERED.

Dated:      December 28, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
